Aggravated assault is the offense; penalty, fine of $25.00.
The prosecution is by complaint and information. The affidavit to the complaint purports to have been taken before the county attorney, but the jurat does not bear his signature. As a basis for the prosecution upon an information, a complaint supported by affidavit is essential. Art. 415, C. C. P. See Vernon's Ann. Tex. C. C. P., Vol. 1, p. 313; also Stacy v. State, 258 S.W. 487, and authorities therein cited.
The judgment is reversed and the prosecution ordered dismissed.
Reversed and dismissed.
HAWKINS, J., absent.